Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-4, directed to a different species of the invention, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement on Claims 3-4 as set forth in the Office action mailed on 10/07/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 10-18 (e.g. non-elected Group/Invention II) are also canceled (e.g. see Examiner’s Amendment below) upon the allowance of the application, since they have been withdrawn from the applicants’ election without traverse.
Claims 1-9 are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Listing of amended claims 10-18:
10-18.  (Examiner amended) Canceled.
Reasons for Allowance
Claims 1-9 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Park et al. (US. Pub. 2018/0100970).
Claims 1 and 6 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a device providing efficient transformation between an initial optical mode and a second optical mode, the device comprising: first, second and third elements fabricated on a common substrate; wherein the first element comprises first and second active sub-layers supporting initial and final optical modes respectively with efficient mode transformation between said initial and final optical modes, the second element comprises a passive waveguide structure supporting a second optical mode, and the third element, at least partly butt-coupled to the first element to allow efficient capture of the final mode, comprises an intermediate waveguide structure supporting an intermediate optical mode; wherein, if the final optical mode supported by the first element differs from the second optical mode by more than a predetermined amount, a tapered waveguide structure in at least one of the second and third elements facilitates efficient transformation between the intermediate optical mode and the second optical mode; wherein no adiabatic transformation occurs between the intermediate optical mode and the final optical mode…” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2-5 are allowed in virtue of dependency of claim 1.
Claims 7-9 are allowed in virtue of dependency of claim 6.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883